                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF DELAWARE
---------------------------------x
- RE REV GROUP, INC. DERIVATIVE
IN                                  :
LITIGATION                          :   Lead Case No. 19-cv-00009-MN
                                    :
                                    :
---------------------------------x
-
                  STIPULATION AND [PROPOSED] ORDER
                    REGARDING TRANSFER OF ACTION

       WHEREAS, on January 3, 2019, Plaintiff Melvyn Klein (“Klein”) commenced a

shareholder derivative action on behalf of nominal defendant REV Group, Inc. (“REV Group”)

alleging, among other things, violations of federal securities laws, breaches of fiduciary duties,

unjust enrichment, abuse of control, and waste of corporate assets against Tim Sullivan, Paul

Bamatter, Jean Marie Canan, Dino Cusumano, Charles Dutil, Justin Fish, Kim Marvin, Joel

Rotroff, and Donn Viola (collectively, the “Individual Defendants” and, together with REV

Group, the “Defendants”), captioned Klein v. Sullivan et. al., C.A. No. 19-cv-00009-MN (the

“Klein Action”);

       WHEREAS, on March 20, 2019, Plaintiff Travis Voll (“Voll”) (together with Klein, the

“Plaintiffs”) commenced a shareholder derivative action on behalf of nominal defendant REV

Group alleging, among other things, violations of federal securities laws, breaches of fiduciary

duties, unjust enrichment, abuse of control, and waste of corporate assets against the Individual

Defendants, captioned Voll v. Sullivan et. al., C.A. No. 19-cv-00543-MN (the “Voll Action”);

       WHEREAS, on April 9, 2019, the Court consolidated the Klein Action and the Voll

Action under the caption In re REV Group, Inc. Derivative Litigation, Consol. C.A. No. 1:19-

00009-MN (the “Derivative Action”);




                                                 1


           Case 2:21-cv-00283-LA Filed 03/01/21 Page 1 of 6 Document 12
       WHEREAS, a consolidated putative securities class action involving related claims and

defenses, included alleged violations of section 10(b) of the Securities Exchange Act and Rule

10b-5 promulgated thereunder, is pending in the U.S. District Court for the Eastern District of

Wisconsin, captioned In re REV Group, Inc. Securities Litigation, Consol. C.A. No. 2:18-cv-

1268-LA (the “Securities Class Action”);

       WHEREAS, REV Group’s headquarters and principal executive offices are located in

Milwaukee, Wisconsin within the Eastern District of Wisconsin;

       WHEREAS, there is substantial overlap between the facts and circumstances that form

the basis of the allegations in this Derivative Action and the Securities Class Action, such that

the convenience of the parties and witnesses would be served by having the two actions before

the same federal court;

       WHEREAS, Plaintiffs and Defendants have reached an agreement in principle to settle

this Derivative Action, and the parties to the Securities Class Action similarly have reached an

agreement in principle for a settlement that will be presented for court approval in the Eastern

District of Wisconsin;

       WHEREAS, Plaintiffs and Defendants have conferred and believe that transfer of this

Derivative Action would serve the interests of judicial efficiency, so that a single court will rule

on the approval of the proposed settlements of this Derivative Action and the Securities Class

Action; and

       WHEREAS, Plaintiffs and Defendants jointly consent to the transfer of the Derivative

Action to the U.S. District of Court for the Eastern District of Wisconsin pursuant to 28 U.S.C. §

1404(a).

       NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED by and among

Plaintiffs and Defendants, through their undersigned counsel, subject to the approval of the Court,
                                                  2
           Case 2:21-cv-00283-LA Filed 03/01/21 Page 2 of 6 Document 12
that the Derivative Action shall be transferred to the U.S. District Court for the Eastern District of

Wisconsin.

DATED: March 1, 2021                                   Respectfully submitted,

                                                       RICHARDS, LAYTON & FINGER, P.A.

                                                       /s/ Katharine L. Mowery
                                                       GREGORY P. WILLIAMS (#2168)
                                                       STEVEN J. FINEMAN (#4025)
                                                       KATHARINE L. MOWERY (#5629)
                                                       920 North King Street
                                                       Wilmington, DE 19801
                                                       (302) 651-7700
                                                       williams@rlf.com
                                                       fineman@rlf.com
                                                       mowery@rlf.com

                                                       ROPES & GRAY LLP
                                                       RANDALL W. BODNER
                                                       MARK A. CIANCI
                                                       Prudential Tower, 800 Boylston Street
                                                       Boston, MA 02199
                                                       (617) 951-7000
                                                       randall.bodner@ropesgray.com
                                                       mark.cianci@ropesgray.com

                                                       ROPES & GRAY LLP
                                                       ANNE JOHNSON PALMER
                                                       Three Embarcadero Center
                                                       San Francisco, CA 94111-4006
                                                       (415) 315-6300
                                                       anne.johnsonpalmer@ropesgray.com

                                                       Counsel for Defendants REV Group Inc., Tim
                                                       Sullivan, Paul Bamatter, Jean Marie Canan,
                                                       Dino Cusumano, Charles Dutil, Justin Fish,
                                                       Kim Marvin, Joel Rotroff, and Donn Viola




                                                  3
           Case 2:21-cv-00283-LA Filed 03/01/21 Page 3 of 6 Document 12
                                 BIELLI & KLAUDER, LLC

                                 /s/ Ryan M. Ernst
                                 RYAN M. ERNST (Bar. No. 4788)
                                 1204 N. King Street
                                 Wilmington, DE 19801
                                 Telephone: (302) 803-4600
                                 Facsimile: (302) 397-2557
                                 rernst@bk-legal.com

                                 Local Counsel for Plaintiff Melvyn Klein

                                 GAINEY MCKENNA & EGLESTON
                                 THOMAS J. MCKENNA
                                 GREGORY M. EGLESTON
                                 501 Fifth Avenue, 19th Floor
                                 New York, NY 10017
                                 Telephone: (212) 983-1300
                                 Facsimile: (212) 983-0383
                                 tjmckenna@gme-law.com
                                 gegleston@gme-law.com

                                 Co-Lead Counsel and Counsel for Plaintiff
                                 Melvyn Klein




                             4
Case 2:21-cv-00283-LA Filed 03/01/21 Page 4 of 6 Document 12
                                 FARNAN LLP

                                 /s/ Brian E. Farnan
                                 BRIAN E. FARNAN (Bar No. 4089)
                                 MICHAEL J. FARNAN (Bar No. 5165)
                                 919 N. Market St., 12th Floor
                                 Wilmington, DE 19801
                                 Telephone: (302) 777-0300
                                 Facsimile: (302) 777-0301
                                 bfarnan@farnanlaw.com
                                 mfarnan@farnanlaw.com

                                 Local Counsel for Plaintiff Travis Voll

                                 THE ROSEN LAW FIRM, P.A.
                                 PHILLIP KIM
                                 275 Madison Avenue, 40th Floor
                                 New York, NY 10016
                                 Telephone: (212) 686-1060
                                 Facsimile: (212) 202-3827
                                 pkim@rosenlegal.com

                                 Co-Lead Counsel and Counsel for Plaintiff
                                 Travis Voll




                             5
Case 2:21-cv-00283-LA Filed 03/01/21 Page 5 of 6 Document 12
IT IS SO ORDERED.



Dated: __________________, 2021

                                             ________________________________
                                               HON. MARYELLEN NOREIKA
                                             UNITED STATES DISTRICT JUDGE




                                      6
         Case 2:21-cv-00283-LA Filed 03/01/21 Page 6 of 6 Document 12
